Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered November 5, 2001, convicting him of assault in the second degree, criminal trespass in the second degree, criminal possession of a weapon in the fourth degree, *470criminal mischief in the fourth degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the challenged comments made by the prosecution during summation do not require reversal (see People v Galloway, 54 NY2d 396).
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Florio, J.P., Feuerstein, Friedmann and Rivera, JJ., concur.